FILE COPY




                                    No. 07-19-00144-CV


Pride Network, Inc., a Texas                 §     From the 237th District Court
Corporation, d/b/a NTS                               of Lubbock County
Communications, and NTS                      §
Communications, Inc. a Texas                       April 23, 2019
Corporation                                  §
 Appellant                                         Opinion Per Curiam
                                             §
v.

ACRS 2000 Corp., an Oklahoma
Corporation
 Appellee

                                    J U D G M E N T


       Pursuant to the opinion of the Court dated April 23, 2019, it is ordered, adjudged

and decreed that this appeal is dismissed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.


       It is further ordered that this decision be certified below for observance.


                                           oOo